[cic-golding001.jpg]
NORTHWEST BANK AND NORTHWEST BANCSHARES, INC. CHANGE IN CONTROL AGREEMENT For
JOHN J. GOLDING, EVP This Change in Control Agreement (the “Agreement”) is made
effective as of June 30, 2019 (the “Effective Date”) by and between Northwest
Bank, a Pennsylvania-chartered stock savings bank (the “Bank”), and John J.
Golding (the “Executive”). Any reference to “Company” herein shall mean
Northwest Bancshares, Inc., or any successor thereto. NOW, THEREFORE, in
consideration of the mutual covenants herein contained, and upon the other terms
and conditions hereinafter provided, the parties hereby agree as follows: 1.
TERMS OF AGREEMENT (a) The period of the Executive’s employment under this
Agreement shall begin as of the Effective Date and shall continue for twelve
(12) months as set forth herein. Commencing on November 1, 2019 (“Anniversary
Date”) and continuing on each Anniversary Date thereafter, this Agreement shall
renew for an additional twelve (12) months such that the remaining term shall be
twelve (12) months from the applicable November 1, unless written notice of
non-renewal (“Non- Renewal Notice”) is provided by the Compensation Committee
(“Committee” of the Board of Directors (“Board”) of the Bank to the Executive at
least thirty (30) days and not more than sixty (60) days prior to any such
Anniversary Date, that this Agreement shall not be renewed. If a Non- Renewal
Notice is given, the Agreement shall expire on the Anniversary Date immediately
following the date the Non-Renewal Notice is given to the Executive. (b) Prior
to each notice period for non-renewal, the Committee will conduct a
comprehensive performance evaluation and review of the Executive for purposes of
determining whether to extend the Agreement, and the results thereof shall be
included in the Committee’s minutes. The Bank shall pay the Executive as
compensation a salary of not less than $300,000 per year (“Base Salary”). Such
Base Salary shall be payable biweekly. During the period of this Agreement, the
Executive’s Base Salary shall be reviewed at least annually. Such review shall
be conducted by the Committee, and the Committee may increase, but not decrease,
the Executive’s Base Salary other than pursuant to an employer-wide reduction of
compensation of all officers of the Bank and not in excess of the average
percentage of the employer-wide reduction (any increase in Base Salary shall
become the “Base Salary” for purposes of this Agreement). (c) The failure of
Committee to take the actions set forth herein before any Anniversary Date will
result in the automatic non-renewal of this Agreement. If the Committee fails to
inform the Executive of its determination regarding the renewal or non-renewal
of this Agreement, the Executive may make a written request asking for the
Committee’s decision and the Committee shall provide a written response to the
Executive within thirty (30) days of the receipt of such request. Reference
herein to the term of this Agreement shall refer to both such initial term and
such extended terms. {Clients/1059/00214203.DOC/ }



--------------------------------------------------------------------------------



 
[cic-golding002.jpg]
2 (d) Upon the expiration or termination of the Agreement, the Executive shall
be an “at will” employee unless the Committee has informed the Executive that
the Executive’s employment with the Bank will terminate when the Agreement
terminates. (e) Notwithstanding the preceding, in the event a Change in Control
(as defined in Section 2.3) occurs, this Agreement shall continue in full force
and effect, and shall not terminate or expire until the later of (i) twelve (12)
months after the Change in Control occurs, or (ii) payment in full of the
severance payment under Section 2 hereof (the “Severance Payment”) to the
Executive. 2. SEVERANCE PAYMENT 2.1 Right to Severance Payment Upon the
occurrence of a Change in Control of the Bank or the Company followed, within
twenty-four (24) months thereafter, by the termination of Executive’s employment
for a reason specified in Section 2.2 below, the Executive shall be entitled to
the Severance Payment provided under Section 2.5. In the event termination
occurs by reason of death, voluntary termination other than for reasons
specified in Section 2.2, Disability, or for Just Cause, the Executive shall not
be entitled to a Severance Payment. Notwithstanding the foregoing, the Executive
shall not be entitled to any payments or benefits under this Agreement unless
and until the Executive executes a release of claims against the Bank, the
Company and any affiliate, and their officers, directors, successors and
assigns, releasing said persons from any and all claims, rights, demands, causes
of action, suits, arbitrations or grievances relating to the employment
relationship, including claims under the Age Discrimination in Employment Act
(“ADEA”), but not including claims for benefits under tax- qualified plans or
other benefit plans in which the Executive is vested, claims for benefits
required by applicable law or claims with respect to obligations set forth in
this Agreement that survive the termination of this Agreement. In order to
comply with the requirements of Code Section 409A and the ADEA, the release
shall be provided to the Executive no later than the date of the Executive’s
Separation from Service and the Executive shall have no fewer than twenty-one
(21) days to consider the release, and following the Executive’s execution of
the release, the Executive shall have seven (7) days to revoke said release.



--------------------------------------------------------------------------------



 
[cic-golding003.jpg]
3 2.2 Reasons for Termination Following a Change in Control, Executive shall be
entitled to a Severance Payment if Executive terminates employment with the Bank
within twenty-four (24) months after such Change in Control for any one or more
of the following reasons: (a) The Bank involuntarily terminates the employment
of Executive upon or after a Change in Control other than for Just Cause. (b) A
reduction in the Executive’s Base Salary or benefits and perquisites provided to
the Executive from those being provided as of the Effective Date of this
Agreement. (c) A change in the Executive’s function, duties, or
responsibilities, which change would cause the Executive’s position to become
one of lesser responsibility, importance or scope. (d) A relocation of the
Executive’s principal place of employment by more than thirty (30) miles from
its location as of the Effective Date of this Agreement. (e) Liquidation or
dissolution of the Bank or the Company other than reorganizations that do not
affect the status of the Executive. (f) Breach of the Agreement by the Bank or
the Company. Upon the occurrence of any event described in clauses (b), (c),
(d), (e) or (f) above (“Good Reason”), the Executive shall have the right to
elect to terminate the Executive’s employment under this Agreement by
resignation upon not less than thirty (30) days prior written notice given
within a reasonable period of time not to exceed ninety (90) days after the
initial event giving rise to said right to elect. The Bank shall have at least
thirty (30) days to remedy any Good Reason condition, provided, however, that
the Bank shall be entitled to waive such cure period and make an immediate
payment hereunder. 2.3 Change in Control A Change in Control of the Bank or the
Company shall mean a change in control of a nature that: (a) would be required
to be reported in response to Item 5.01 of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”); or (b) results in a Change in Control
of, the Bank or the Company within the meaning of the Home Owners’ Loan Act, as
amended, and applicable rules and regulations promulgated thereunder, as in
effect at the time of the Change in Control (collectively, the “HOLA”); or (c) a
Change in Control shall be deemed to have occurred at such time as:



--------------------------------------------------------------------------------



 
[cic-golding004.jpg]
4 (i) any “person” (as the term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of Company’s outstanding
securities except for any securities purchased by the Bank’s employee stock
ownership plan or trust; or (ii) individuals who constitute the Board on the
date hereof (the “Incumbent Board”) cease for any reason to constitute at least
a majority thereof, provided that any person becoming a director subsequent to
the date hereof whose election was approved by a vote of at least three quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by the Company’s stockholders was approved by the same Nominating
Committee serving under an Incumbent Board, shall be, for purposes of this
clause (b), considered as though he were a member of the Incumbent Board; or
(iii) a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Company or similar transaction
in which the Bank or Company is not the surviving institution occurs; or (iv) a
proxy statement soliciting proxies from stockholders of the Company, by someone
other than the current management of the Company, seeking stockholder approval
of a plan of reorganization, merger or consolidation of the Company or similar
transaction with one or more corporations or financial institutions, and as a
result of such proxy solicitation, a plan of reorganization, merger
consolidation or similar transaction involving the Company is approved by the
Company’s Board of Directors or the requisite vote of the Company’s
stockholders; or (v) a tender offer is made for 25% or more of the voting
securities of the Company and the shareholders owning beneficially or of record
25% or more of the outstanding securities of the Company have tendered or
offered to sell their shares pursuant to such tender offer and such tendered
shares have been accepted by the tender offeror.



--------------------------------------------------------------------------------



 
[cic-golding005.jpg]
5 2.4 Termination for Just Cause The Executive shall not have the right to
receive a Severance Payment pursuant to Section 2.5 upon Termination for Just
Cause. “Termination for Just Cause” shall mean termination because of the
Executive’s personal dishonesty, willful misconduct, any breach of fiduciary
duty involving personal profit, intentional failure to perform stated duties,
willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order, or material breach of any
provision of this Agreement. In determining incompetence, the acts or omissions
shall be measured against standards generally prevailing in the banking
industry. For purposes of this paragraph, no act or failure to act on the part
of the Executive shall be considered “willful” unless done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that the
Executive’s action or omission was in the best interest of the Bank or the
Company. 2.5 Amount and Time and Form of Severance Payment In the event the
Executive becomes entitled to a Severance Payment under the Agreement, the Bank
shall pay the Executive, or in the event of the Executive’s subsequent death,
the Executive’s estate, the following as a Severance Payment: (a) The Bank shall
play the Executive a cash lump sum equal to the sum of (i) three (3) times the
Executive’s highest rate of base salary plus (ii) three (3) times the highest
rate of cash bonus paid to the Executive during the prior three (3) years, paid
within thirty (30) days following the Separation from Service or, if the
Executive is a Specified Employee (within the meaning of Treasury Regulations
§1.409A-1(i)), to the extent required to avoid penalties under Code Section
409A, on the first business day of the seventh month following the Separation
from Service. Such payment shall not be reduced in the event the Executive
obtains other employment following a Separation from Service. (b) In addition to
the cash lump sum, the Bank shall provide the Executive with continued
non-taxable medical and dental coverage substantially identical to the coverage
maintained by the Bank for the Executive and his eligible dependents prior to
the date of the Executive’s Separation from Service. Such coverage shall
continue for a period of thirty-six (36) months after the date of Separation
from Service unless the Executive obtains other employment following Separation
from Service under which substantially similar benefits are provided and in
which the Executive and his eligible dependents are eligible to participate.
Notwithstanding anything herein contained to the contrary, if applicable law
(including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by the Executive and his
eligible dependents is not permitted under the terms of the applicable health
plans, or if providing such benefits would subject the Bank to penalties, then
the Bank shall pay the Executive a cash lump sum payment reasonably estimated to
be equal to the value of such non- taxable medical and dental benefits, with
such payment to be made by lump sum within thirty (30) business days after the
Separation from Service, or if later, the date on which the Bank determines that
such insurance coverage (or the remainder of such insurance coverage) cannot be
provided for the foregoing reasons.



--------------------------------------------------------------------------------



 
[cic-golding006.jpg]
6 (c) Notwithstanding the provisions of (a) and (b) above, if the Executive is a
“Disqualified Individual” within the meaning of Code Section 280G and the
Severance Payment is in an amount which includes an “Excess Parachute Payment”
within the meaning of Code Section 280G, the Severance Payment hereunder to
Executive shall be reduced to the maximum amount which does not include an
Excess Parachute Payment. In the event any change in the Code or regulations
thereunder should reduce the amount of payments permissible under Code Section
280G on the Effective Date, then the Severance Payment that is payable shall be
determined as if such change in the Code or regulations had not been made. The
allocation of the reduction of any aggregate payments or benefits of this
Section 2 shall be determined by the Executive, provided, however, that if it is
determined that such election by the Executive shall be in violation of Code
Section 409A, the allocation of the required reduction shall be pro-rata. (d)
Notwithstanding the provisions of (a) and (b) above, no payments shall be made
hereunder if the Bank is not in compliance with its minimum capital requirements
or if such payments would cause the Bank’s capital to be reduced below its
minimum capital requirements. 2.6 Separation from Service For purposes of this
Section 2, “termination of employment” shall be construed to mean “Separation
from Service” as defined in Code Section 409A and the Treasury regulations
promulgated thereunder, provided, however, that the Bank and the Executive
reasonably anticipate that the level of bona-fide services the Executive would
perform after termination would permanently decrease to a level that is less
than 50% of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period. 3. DEATH AND DISABILITY BENEFITS (a) “Disability” or “Disabled” shall be
construed to comply with Code Section 409A and shall be deemed to have occurred,
with or without a Change in Control, if: (i) the Executive is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for a continuous period of not less than twelve (12) months; (ii) by reason of
any medically determinable physical or mental impairment that can be expected to
result in death, or last for continuous period of not less than twelve (12)
months, the Executive is receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Bank; or (iii) the Executive is determined to be totally disabled by the
Social Security Administration. In the event of Disability, the Executive shall
be entitled to receive benefits under any short or long-term disability plan
maintained by the Bank. To extent that such benefits are less than the
Executive’s Base Salary at the rate in effect at the time of the Executive’s
Disability, the Bank shall pay the Executive a cash lump sum equal to the
difference between such disability plan benefits and the amount of the
Executive’s Base Salary for one year following the termination of his employment
due to Disability (regardless of whether a Change in Control has occurred). Any
payment required hereunder shall be made no later than two and one-half (2.5)
months after the end of calendar year in which the Disability occurred.



--------------------------------------------------------------------------------



 
[cic-golding007.jpg]
7 (b) In the event of the Executive’s death during the term of the Agreement,
with or without a Change in Control, his estate shall be paid a cash lump sum
equal to one times the Executive’s Base Salary at the rate in effect at the time
of the Executive’s death. Such payment shall be made within thirty (30) days
after the Executive’s date of death. In addition, the Bank will continue to
provide non-taxable medical and dental benefits as were previously provided for
the Executive’s eligible dependents for three (3) years after the Executive’s
death. Notwithstanding anything herein contained to the contrary, if applicable
law (including, but not limited to, laws prohibiting discriminating in favor of
highly compensated employees), or, if participation by the Executive’s eligible
dependents is not permitted under the terms of the applicable health plans, or
if providing such benefits would subject the Bank to penalties, then the Bank
shall pay the Executive’s surviving eligible dependents a cash lump sum payment
reasonably estimated to be equal to the value of such non-taxable medical and
dental benefits, with such payment to be made by lump sum within thirty (30)
business days of the Executive’s death, or if later, the date on which the Bank
determines that such insurance coverage (or the remainder of such insurance
coverage) cannot be provided for the foregoing reasons. 4. NOTICE OF TERMINATION
(a) Any purported termination by the Bank or by the Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. (b) “Date of Termination” shall mean the date specified
in the Notice of Termination (which, in the case of a Termination for Just
Cause, shall be immediate). Except as set forth below in paragraph (c), in no
event shall the Date of Termination exceed thirty (30) days from the date Notice
of Termination is given. (c) If, within thirty (30) days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, except upon
the occurrence of a Change in Control and voluntary termination by Executive, in
which case the Date of Termination shall be the date specified in the Notice,
the Date of Termination shall be the date on which the dispute is finally
determined, either by mutual written agreement of the parties, by a binding
arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (the time for appeal therefrom having expired and no
appeal having been perfected) and provided further that the Date of Termination
shall be extended by a notice of dispute only if such notice is given in good
faith and the party giving such notice pursues the resolution of such dispute
with reasonable diligence. Notwithstanding the pendency of any such dispute, the
Bank will continue to pay the Executive his full compensation in effect when the
notice giving rise to the dispute was given (including, but not limited to, Base
Salary) and continue the Executive as a participant in all compensation, benefit
and insurance plans in which the Executive was participating when the notice of
dispute was given, until the earlier of one hundred and twenty (120) days from
the date of the Notice of Termination or the date upon which the dispute is
finally resolved in accordance with this Agreement. Amounts paid under this
Section



--------------------------------------------------------------------------------



 
[cic-golding008.jpg]
8 are in addition to all other amounts due under this Agreement and shall not be
offset against or reduce any other amounts due under this Agreement.
Notwithstanding the foregoing, no compensation or benefits shall be paid to the
Executive in the event the Executive is terminated for Just Cause. In the event
that such Termination for Just Cause is found to have been wrongful or such
dispute is otherwise decided in Executive’s favor, the Executive shall be
entitled to receive the Severance Payment set forth in Section 2.5 as if the
Executive had suffered a termination of employment under Section 2.2. 5. SOURCE
OF PAYMENTS It is intended by the parties hereto that all Severance Payments
provided in this Agreement shall be paid in cash, check or direct deposit from
the general funds of the Bank or the Company. The Company, however, guarantees
payment and provision of all amounts and benefits due hereunder to the Executive
and, if such amounts and benefits due from the Bank are not timely paid or
provided by the Bank, such amounts and benefits shall be paid or provided by the
Company. 6. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS This Agreement
contains the entire understanding between the parties hereto and supersedes any
prior agreement between the Bank and the Executive, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to the
Executive of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that the Executive is subject to receiving fewer benefits
than those available to him without reference to this Agreement. 7. NO
ATTACHMENT (a) Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect. (b) This Agreement shall be binding upon, and inure to
the benefit of, the Executive, the Bank and their respective successors and
assigns. 8. AMENDMENT, TERMINATION AND WAIVER (a) During the term of the
Agreement, the Agreement may be terminated or amended in any respect by an
instrument in writing signed by the Executive and the Bank, unless a Change in
Control has previously occurred. If a Change in Control occurs, the Agreement no
longer shall be subject to amendment, change, substitution, deletion, revocation
or termination in any respect whatsoever. (b) No term or condition of this
Agreement shall be deemed to have been waived, nor



--------------------------------------------------------------------------------



 
[cic-golding009.jpg]
9 shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived. 9. POST-TERMINATION OBLIGATIONS (a) All payments and benefits to the
Executive under this Agreement shall be subject to the Executive’s compliance
with paragraph (b) of this Section 9 during the term of this Agreement and for
two (2) full years after the expiration or termination hereof. (b) The Executive
shall, upon reasonable notice, furnish such information and assistance to the
Bank as may reasonably be required by the Bank in connection with any litigation
in which it or any of its subsidiaries or affiliates is, or may become, a party.
10. CONFIDENTIALITY The Executive recognizes and acknowledges that the knowledge
of the business activities and plans for business activities of the Bank, the
Company and affiliates thereof, as it may exist from time to time, is a
valuable, special and unique asset of the business of the Bank and the Company.
The Executive will not, during or after the term of his employment, disclose any
knowledge of the past, present, planned or considered business activities of the
Bank, the Company or affiliates thereof to any person, firm, corporation, or
other entity for any reason or purpose whatsoever (except for such disclosure as
may be required to be provided to any federal banking agency with jurisdiction
over the Bank, the Company or the Executive). Notwithstanding the foregoing, the
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank or the Company, and the Executive
may disclose any information regarding the Bank or the Company which is
otherwise publicly available. In the event of a breach or threatened breach by
the Executive of the provisions of this Section 9, the Bank and/or the Company
will be entitled to an injunction restraining the Executive from disclosing, in
whole or in part, the knowledge of the past, present, planned or considered
business activities of the Bank, the Company or affiliates thereof, or from
rendering any services to any person, firm, corporation, other entity to whom
such knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed. Nothing herein will be construed as prohibiting the Bank or the
Company from pursuing any other remedies available to the Bank or the Company
for such breach or threatened breach, including the recovery of damages from the
Executive.



--------------------------------------------------------------------------------



 
[cic-golding010.jpg]
10 11. OTHER RIGHTS AND BENEFITS NOT AFFECTED 11.1 Other Benefits Except to the
extent the Executive shall voluntarily agree otherwise, neither the provisions
of this Agreement nor the Severance Payments provided for hereunder shall reduce
any amounts otherwise payable, or in any way diminish the Executive’s rights as
an employee of the Bank, whether existing now or hereafter, under any benefit,
incentive, retirement, stock benefit, stock bonus, stock ownership or any
employment agreement or other plan or arrangement. 11.2 Employment Status This
Agreement does not constitute a contract of employment or impose on the
Executive or the Bank any obligation to retain the Executive as an employee, to
change the status of the Executive’s employment, or to change the Bank or the
Company’s policies regarding termination of employment. 12. HEADINGS FOR
REFERENCE ONLY The headings of sections and paragraphs herein are included
solely for convenience of reference and shall not control the meaning or
interpretation of any of the provisions of this Agreement. 13. LEGAL FEES AND
EXPENSES All legal fees incurred by the Executive pursuant to any dispute or
question of interpretation relating to this Agreement shall be the
responsibility of and paid by the Executive. 14. ARBITRATION Any dispute or
controversy arising under or in connection with the Agreement shall be settled
by arbitration, conducted before a panel of three arbitrators sitting in a
location selected by the Executive within one hundred (100) miles from the
location of the Bank, in accordance with rules of the American Arbitration
Association then in effect. Judgment may be entered on the award of the
arbitrator in any court having jurisdiction. All expenses of such arbitration,
including the reasonable fees and expenses of the counsel for the Executive,
shall be borne by the Bank or the Company. 15. APPLICABLE LAW AND SEVERABILITY
To the extent not preempted by the laws of the United States, the laws of the
Commonwealth of Pennsylvania shall be the controlling law in all matters
relating to the Agreement. If a provision of this Agreement shall be held
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of the Agreement and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included.



--------------------------------------------------------------------------------



 
[cic-golding011.jpg]
11 16. SUCCESSOR TO THE BANK The Bank shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all the business or assets of the Bank, expressly and
unconditionally to assume and agree to perform the Bank’s obligations under this
Agreement, in the same manner and to the same extent that the Bank would be
required to perform if no such succession or assignment had taken place. 17.
REQUIRED PROVISION Notwithstanding anything herein contained to the contrary,
any payments to the Executive by the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.



--------------------------------------------------------------------------------



 
[cic-golding012.jpg]




--------------------------------------------------------------------------------



 